PARKS, L. L. Associate Judge
(dissenting)-
I am compelled to disagree with the opinion prepared by Mr. Chief Judge ALLEN.
I am still of the opinion, for the reasons pointed out in my dissent appearing in Alliance for Conservation of Natural Resources in Pinellas County, Florida et al. v. Furen et al., Fla.App., 110 So.2d 55, at page 64 et seq., that this cause has not yet received the full review by the Circuit Judge, which the law requires before this Court may adjudicate it. In my view the opinion of the Supreme Court of February 5, 1960, 118 So.2d 6, in its discussion of the case requires such review.
I therefore dissent